Citation Nr: 1044989	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals 
of stress fracture, right calcaneus.  

2.  Entitlement to a compensable disability rating for residuals 
of stress fracture, left calcaneus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from May 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for 
bilateral tarsal tunnel syndrome as secondary to the 
service-connected bilateral calcaneal fractures (See 
August 2007 VA examination report) and entitlement to a 
compensable rating for seborrheic dermatitis have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over those issues, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of stress fracture, 
right calcaneus, are not productive of a moderate foot 
disability.  

2.  The Veteran's service-connected residuals of stress fracture, 
left calcaneus, are not productive of a moderate foot disability.


CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for residuals 
of stress fracture, right calcaneus are not met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5299-5284 (2010).

2.  The criteria for compensable disability rating for residuals 
of stress fracture, left calcaneus are not met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5299-5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected residuals of stress fracture, bilateral 
calcaneus are more disabling than currently evaluated.  

The Veteran's service treatment records show that he presented 
with stress fracture of both calcaneus in June 1975.  Subsequent 
treatment records showed an impression of varicose veins and flat 
feet in July 1977.  He submitted a claim for service connection 
for a bilateral heel/leg disorder in April 1979 and by rating 
decision dated in August 1979 the RO granted service connection 
for residuals of stress fracture, bilateral calcaneus, assigning 
a noncompensable disability rating for each heel effective June 
3, 1978, the day after the Veteran's separation from service.  
The RO also granted service connection for pes planus, bilateral 
and varicose veins, also assigning  noncompensable disability 
ratings effective June 3, 1978.  The noncompensable disability 
rating for residuals of stress fracture, bilateral calcaneus was 
continued by rating decision dated in April 2005.  

In December 2005 the Veteran filed a claim for an increased 
rating for his bilateral foot/leg problems and by rating decision 
dated in June 2006 the RO continued the noncompensable disability 
rating for the Veteran's residuals of stress fracture, bilateral 
calcaneus.  The RO also increased the Veteran's disability rating 
for varicose veins of the left leg to 40 percent effective 
December 9, 2004 and continued a noncompensable disability rating 
for varicose veins of the right leg.  Thereafter, the RO 
submitted a notice of disagreement as to the stress fracture, 
calcaneus issues timely perfected an appeal.  Subsequently, by 
rating decision dated in September 2007 the RO increased the 
Veteran's disability rating for pes planus to 10 percent for each 
foot effective May 23, 2006, the date of a subsequent claim for 
an increased rating.    

In the Veteran's February 2007 VA Form 9 the Veteran indicated 
that his calcaneus stress fractures have caused a domino effect 
of calcaneus stress fractures to Achilles tendonitis, plantar 
fasciitis, bilateral flat feet, bilateral hallux valgus, and 
tarsal tunnel syndrome with abnormal sensory response.    

In a May 2008 rating decision, the RO denied the Veteran's claim 
for entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran did not appeal that decision.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 
that pain as a factor must be considered in the evaluation of a 
joint disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The Veteran's residuals of stress fracture, bilateral calcaneus 
are currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5299-5284.  Pursuant to 38 C.F.R. § 
4.27, hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99." 

Under DC 5284, other foot injuries, a 10 percent rating 
contemplates moderate foot injury, a 20 percent contemplates 
moderately severe injury, and a 30 percent rating contemplates 
severe injury.  With actual loss of the use of the foot, a 40 
percent rating is applicable.  The words "slight," "moderate" 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Relevant Evidence

Evidence relevant to the current level of severity of the 
Veteran's residuals of stress fracture, bilateral calcaneus 
includes VA examination reports dated in February 2006, August 
2006, January 2007, August 2007, March 2009, and October 2009.  
Also of record are private and VA outpatient treatment reports 
dated through February 2009 which show treatment for the 
Veteran's various foot and leg disorders.  

During a February 2006 VA examination the Veteran primarily 
complained of pain in his left leg due to varicose veins.  He 
also reported a history of a diagnosis of stress fractures of the 
calcaneus during military service and complained of daily pain in 
the heels, which radiates to the lower legs.  The Veteran 
indicated that he was not wearing any special shoes or inserts at 
the time of the examination and denied surgery or injections on 
his feet.  He did not use a crutch and did not use any braces.  
He did not have any increased limitations with flare-ups or 
repetitive motion.  There was no instability, no incoordination, 
no excess fatigability, and no weakened movements.  

Upon physical examination the examiner noted significant 
varicosities of the greater saphenous system of the left leg.  
The examiner also noted a diagnosis of bilateral pes planus.  
There were no hammertoe deformities and the Veteran could 
dorsiflex the toes to 20 degrees and plantar flex the right and 
left toe 30 degrees without pain.  The Achilles tendons were 
aligned.  There was no evidence of abnormal weight bearing and no 
calluses.  The feet were not tender to palpation.  The impression 
was as follows:  1) varicosities of the greater saphenous system 
of the left leg, 2) stasis of the lower left leg, 3) bilateral 
pes planus, and 4) history of calcaneal stress fractures.  X-ray 
examination of the feet revealed bilateral pes planus and mild 
degenerative joint disease of the right great toe.  Other joints 
of both feet were normal and there was no acute fracture or bony 
abnormality.  

During an August 2006 VA examination the examiner was asked to 
comment on the Veteran's range of motion as well as the DeLuca 
criteria.  The examiner indicated that there was no appreciable 
way to measure range of motion of the mid-hind and forefoot.  The 
Veteran indicated that he had been having heel pain and pain on 
the dorsum of the foot.  He stated that the heel pain actually 
felt like an electrical shock that traveled up the leg and 
sometimes over to the dorsum of the foot.  This pain occurred at 
rest with standing and with walking.  The Veteran denied 
weakness.  He was unsure as to whether the feet swell and denied 
fatigability.  He was on no medications and there were no flare-
ups.  He was using corrective shows with inserts but did not use 
braces or assistive devices for ambulation.  There was no effect 
on his occupation as he quit working in January 2005 as a school 
teacher.  He indicated that his unemployment was due to his feet 
and that he was now living in the Salvation Army.  The Veteran 
was reportedly able to continue the activities of daily living.  
The examiner indicated that she could not assess the effect of 
incoordination, fatigue, weakness, of lack of endurance on foot 
function without speculation.  

Physical examination of the foot revealed no painful motion of 
the ankle, heel, midfoot, or forefoot.  There was no edema and no 
instability bilaterally.  There was tenderness bilaterally of the 
insertion of the plantar fascia on the calcaneus.  The Veteran 
also had tenderness of the bilateral first metatarsal joints with 
range of motion.  He had tenderness of the metatarsal joints with 
range of motion.  He also had tenderness of the Achilles tendon 
at the insertion on the calcaneus.  The Veteran's gait was normal 
and the examiner could not observe any functional limitation with 
standing or with walking.  Repetitive use did not elicit any lack 
of motion.  The alignment of the tendo Achilles on the left was 
10 degrees and on the right was 0 degrees.  There was no pain in 
the tendo Achilles with manipulation.  

The examiner noted that the Veteran had X-rays in July 2006 which 
revealed bilateral pes planus, mild hallux valgus deformity of 
the great toes, and deformity of the proximal phalangeal of the 
left fourth toe and right fifth toe which was presumably due to 
old trauma.  There was no unusual shoe wear, no callus, and no 
breakdown.  

Range of motion of the left ankle revealed 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Range of motion 
of the right ankle revealed 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  There was a bony deformity of the 
dorsal aspect of the first metatarsal interphalangeal joint.  
Range of motion of the left great toe elicited pain.  The Veteran 
also had pain with range of motion of the right first 
metatarsophalangeal joint.  The Veteran had tenderness on 
palpation at the insertion of the Achilles on the calcaneus 
bilaterally.  

Diagnoses included:  1) bilateral pes planus with the left 
greater than the right, 2) bilateral plantar fasciitis, 3) right 
Achilles tendonitis, and 4) bilateral hallux valgus with dorsal 
spur of the left first metatarsophalangeal joint.  The examiner 
reiterated that she was unable to ascertain range of motion of 
the hind, mid and forefoot as there was no apprehensible way to 
measure this.  

During a January 2007 VA examination the Veteran reiterated that 
he sustained bilateral stress fractures of the calcanei during 
his miliary service.  This resolved with treatment at the time.  
Subsequent to that, he had pain in the left great toe for five 
years.  It did not bother him at rest, but with activity, and 
would go up to 8 in severity.  He wore special shoes with inserts 
for the last six to ten months that did not help.  He had pain 
with the left great toe with standing for thirty minutes or 
walking one-half block.  He had trouble with the right great toe 
for five years. With activity, it went up to 8/10 in severity.  
He had trouble with the left ankle for one year.  It was 
intermittent with a shooting type of pain.  It happened both 
while he was lying down and weightbearing.  It did not seem to 
follow any pattern.  He was originally evaluated by a 
neurologist, who felt that this was due to nerve damage secondary 
to the prior healed fractures.  The right ankle had the same kind 
of symptoms, but not as bad as the left.  He further complained 
of pain in the right hip of three years' duration.  At rest, it 
did not bother him, but with activity, it went up to 8/10 in 
severity.  It was aggravated by standing for fifteen minutes or 
with walking two blocks.  

Physical examination of the right ankle showed 30 degrees of 
dorsiflexion, 40 degrees of plantarflexion, 35 degrees inversion, 
and 25 degrees eversion.  The Veteran could plantar flex the toes 
20 degrees and dorsiflex 30 degrees.  There was tenderness of the 
dorsum of the distal interphalangeal joint of the left great toe 
and minimal hallux valgus deformity.  There was tenderness about 
the heel and no tenderness of the Achilles tendon.  There was 
tenderness about the medial mid arch of the right foot.  There 
were no calluses and no ulcers on the ventral surface of the 
foot.  There was 1+ edema of the ankle and foot.  The Veteran had 
normal pulses and normal sensation.  

Examination of the left ankle revealed 30 degrees of 
dorsiflexion, 40 degrees of plantarflexion, 40 degrees inversion, 
and 25 degrees eversion.  The Veteran could plantar flex the toes 
20 degrees and dorsiflex 25 degrees.  There was tenderness of the 
metatarsophalangeal joint, here there was a palpable dorsal spur.  
There was also tenderness of the mid ventral arch of the foot.  
There was minimal hallux valgus deformity moderate pes planus of 
both feet.  

The impression was as follows:  1) history of stress fracture of 
the calcaneus of bilateral feet, 2) hallux valgus of both great 
toes, the left greater than the right, moderate symptoms, and 
minimal physical abnormalities, and 3) chronic ankle sprain 
bilaterally, left greater than the right, moderate symptoms, with 
physical abnormalities on examination.        

During an August 2007 VA examination the Veteran reported that he 
began experiencing paresthesias and dysthesias in the bilateral 
heels and medial ankle regions radiating into his calf.  He 
reported that pain as being 2-10/10 in intensity.  He denied any 
flare-up pain symptoms.  The Veteran reported that he wore off-
the-shelf extra depth shoes and had no custom molded arch 
supports.  


The Veteran indicated that he was employed as an elementary 
school teacher from 1985 to 2005 but had to leave this position 
as the prolonged walking and standing required of this position 
aggravated his lower extremity pain as a result of his multiple 
musculoskeletal conditions and chronic bilateral lower extremity 
varicose veins.  The Veteran reported that he could complete all 
routine sedentary activities of daily living as required.  He 
stated that his walking and standing was limited to 10 to 15 
minutes before he had to sit down due to intolerable pain in his 
lower extremities.  

Physical examination of the feet revealed bilateral hallux valgus 
deformities.  There were early hammertoes of bilateral second and 
third toes.  The bilateral first metatarsophalangeal joints were 
enlarged and nontender.  On the left, there was a 26 degree 
hallux valgus deformity and on the right there was an 18 degree 
deformity.  There was tenderness to palpation of bilateral 
calcaneal plantar fasciitis.  There was a positive Tinel's sin of 
the posterior medial malleolus on the left but this was negative 
on the right.  Sensation was intact to light touch for all 
dermatones of the bilateral feet.  Motor strength was 5/5 for all 
myotones of bilateral lower extremities.  There was a 13x10 
centimeter area of dry flaking skin with silvery scale and 
hyperpigmentation consistent with venous stasis dermatitis of the 
left medial malleolus.  Bilateral transverse and longitudinal 
arches were diminished consistent with pes planus.  There was 
tenderness of bilateral transverse plantar arches the entire 
length.  Left was greater than the right.  

Range of motion of the bilateral ankles was assessed using DeLuca 
criteria as follows: plantar flexion from 0 to 45 degrees, 
dorsiflexion from 0 to 20 degrees, inversion from 0 to 30 
degrees, and eversion from 0 to 15 degrees, all pre and post 
repetitive motion.  There was no apparent pain, weakness, 
fatigability, or loss of coordination during or following three 
repetitions of range of motion.  Bilateral Achilles tendons were 
intact, nontender, and or normal alignment.  There was eight 
degrees of valgus angulation of the os calcis in relationship to 
the long axis of the tibia of the right, 10 degrees on the left.  

Regarding imaging studies, the examiner noted that the Veteran 
underwent EMG (electromyography) testing in January 2007 with Dr. 
C.F.G. which found no response of the plantar sensory nerve on 
the left.  He gave the assessment of questionable left tarsal 
tunnel syndrome.  EMG examination of the right foot was normal.  

The impression was bilateral feet pes planus, hallux valgus, 
plantar fasciitis, and early second and third hammertoe 
deformities.  It was noted that definitive diagnosis of the left 
foot/ankle tarsal tunnel syndrome was pending MRI examination.  
Subsequently, it was noted that the Veteran failed to report to a 
September 2007 scheduled bilateral foot MRI (magnetic resonance 
imaging) scan as requested .          

During a March 2009 VA examination the Veteran complained of 
sharp shooting pain with stress fractures in both heels.  He 
complained of foot pain at rest when standing and when walking.  
He also noted swelling at rest when standing and walking and 
fatigability in both feet when standing, while walking, and at 
rest.  He did not note weakness.  The Veteran was taking 
medication for the pain without much relief and had no side 
effects other than drowsiness.  There were no flare-ups.  The 
Veteran reportedly utilized corrective shoes in the past which 
were of no benefit otherwise and no other inserts, braces, 
assistive devices, or corrective shoes were used.  He was a 
retired school teacher after twenty years and had to retire 
because of his feet.  His activities of daily living were 
unaffected.  He was able to shower, dress, and shave.  The 
injuries he sustained to both feet were bilateral calcaneus 
stress fractures.  The Veteran denied surgery or neoplasm to 
either foot.  He had a functional limitation with both feet when 
standing and walking with instantaneous pain that required him to 
sit down and take pressure off his feet.  

Physical examination revealed a normal gait with a cane.  The 
Veteran had bilateral pes planus with forefoot pronation.  He had 
normal alignment of the tendo Achilles with no painful 
manipulation of the tendo Achilles bilaterally.  The Veteran also 
had bilateral painful forefoot and hindfoot motion.  He had 
tenderness along the medial longitudinal arches bilaterally and 
along the calcanei bilaterally.  There were no ulcerations, 
edema, callosities, instability, or abnormal wear patterns of the 
shoes.  There were no additional limitations with repetitive 
motion.  There were no flare-ups.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on the 
function of either foot.  The diagnosis was bilateral pes planus.  

During an October 2009 VA examination the Veteran complained of 
bilateral foot pain at rest and bilateral foot pain and swelling 
on standing and walking.  The Veteran used a cane and denied any 
hospitalizations or surgery.  The Veteran reported that he was 
only able to stand and walk for less than 15 minutes.  Upon 
physical examination the examiner noted painful motion and 
tenderness for both the right and left feet.  There were no signs 
of abnormal weight bearing and no skin changes for either foot 
but there were vascular changes of the left foot resulting in 
severe venous insufficiency with stasis dermatitis.  There were 
no hammertoes, high arch, or clawfoot.  Weight bearing and non-
weight bearing alignment of the Achilles tendon was normal and 
there was no pain on manipulation of the Achilles tendon.  There 
was no valgus or forefoot malalignment present and there was no 
midfoot malalignment.  There was also no hallux valgus present.  
The impression was bilateral pes planus with degenerative joint 
disease of the 1st MP joints resulting in limited walking and 
standing.  The Veteran also underwent an arteries and veins 
examination resulting in a diagnosis of severe varicose veins 
left leg symptomatic, severe stasis dermatitis secondary to 
varicose vein, also resulting in limited walking and standing.      

Specifically, January 2007 private treatment notes from Dr. 
C.F.G. note abnormal sensory responses, possibly reflecting an 
axonal sensory neuropathy.  A coexisting left tarsal tunnel 
syndrome could not be excluded.  

Analysis

Given the above, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable disability 
rating for the Veteran's service-connected residuals of stress 
fracture, bilateral calcaneus.  In addition to the residuals of 
bilateral calcaneal fractures, the Veteran is also service 
connected for bilateral varicose veins and bilateral pes planus.  
The evidence shows that the Veteran's primary complaints 
regarding the feet and legs pertain to the varicose vein and pes 
planus disabilities.  Pes planus is rated under 38 C.F.R. 
§ 4.71a, DC 5276 and takes into consideration the following:  
"weight-bearing line over or medial to great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the feet, 
bilateral or unilateral."  As the Veteran is already in receipt 
of compensation for his service-connected pes planus of the lower 
extremities (10 percent for each extremity) and varicose veins of 
the left leg (evaluated as 40 percent disabling), awarding a 
higher rating for the residuals of stress fracture, bilateral 
calcaneus based on his complaints regarding the lower extremities 
would result in compensating the Veteran twice for the same 
symptoms which is not permitted pursuant to the rule against 
pyramiding under 38 C.F.R. § 4.14.

The August 2006 VA examination noted no heel pain and the 
examiner commented that range of motion of the hind could not be 
ascertained because there was no way to measure it.  At the 
January 2007 VA examination, the Veteran reported that his 
calcaneal fractures suffered in service resolved with treatment.  
A January 2007 EMG showed questionable left tarsal tunnel 
syndrome; however, because the Veteran failed to report to a 
scheduled bilateral foot MRI there is no definitive diagnosis.  
Furthermore, there is no X-ray evidence of any abnormality to the 
ankles to indicate a degenerative process, fracture, dislocation, 
or non-union.  

Thus, the evidence of record pertaining to the heels does not 
show symptomatology that more closely approximates moderate foot 
injury, the criteria for the next higher 10 percent rating.  The 
term "moderate" is not specifically defined by the regulation, 
but a review of other rating criteria relating to disabilities 
closely associated with the same anatomical area suggests that 
this term contemplates disability greater than that experienced 
by the Veteran.  To name a few examples, a 10 percent rating 
(which is the rating assignable under Diagnostic Code 5284 for 
"moderate" foot injury) may also be assigned in cases where there 
is hallux valgus that has been surgically corrected with 
resection of a metatarsal head, or hallux valgus of such a degree 
that it is equivalent to amputation of a great toe, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280; or where all toes of a foot are 
hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282; or 
where the great toe has been amputated without metatarsal 
involvement, see 38 C.F.R. § 4.71a, Diagnostic Code 5171.  The 
Veteran's disability, which has not been shown to cause heel pain 
and there is questionable tarsal tunnel syndrome, does not rise 
to such levels.  In other words, it is not the sort of disability 
contemplated by the rating criteria for a 10 percent rating, in 
this case under Diagnostic Code 5284.  Therefore, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim a compensable rating for the residuals of right and left 
calcaneal stress fractures.

The Board also finds that a compensable disability rating is not 
warranted for the Veteran's stress fracture, bilateral calcaneus 
under DeLuca.  While the above VA examination report showed some 
pain on extremes of motion, the range of motion of the heels is 
not ascertainable.  Thus, even taking into account any additional 
functional impairment under DeLuca the Veteran still does not 
meet the criteria for a compensable disability rating under DC 
5284.  

Extraschedular Consideration 

The issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see 
also 38 C.F.R. § 3.321(b)(1).  The Veteran contends that his 
bilateral calcaneal stress fracture disorder prevents him from 
standing and walking for significant periods of time which 
interfered with his job as an elementary school teacher.  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's heel disabilities.  The 
competent medical evidence of record shows that his heels 
disabilities are primarily manifested by tenderness and possibly 
some limitation of motion.  The effects of functional impairment 
have been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
disabilities have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular rating 
is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Also, the Board notes that if a veteran asserts entitlement to a 
TDIU during the appeal of an increased rating the issue is part 
of the underlying claim for an increased initial evaluation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the RO 
denied the Veteran's claim for TDIU in a May 2008 rating decision 
and the Veteran failed to perfect an appeal with regard to this 
decision.  As such, the TDIU issue is not before the Board.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.


In a March 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for a service-connected 
disability, the evidence must show that the condition had 
worsened enough to warrant the payment of a greater evaluation.  
The letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support his 
claim, and (3) providing a medical examination if necessary.  The 
June 2006 rating decision explained the criteria for the next 
higher disability rating available for the service-connected 
disability under the applicable diagnostic code.  The January 
2007 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected calcaneal stress fractures, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased rating 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A compensable disability rating for residuals of stress fracture, 
right calcaneus is denied.  

A compensable disability rating for residuals of stress fracture, 
left calcaneus is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


